    Case 2:19-cv-06599-TJH-GJS Document 105 Filed 03/01/21 Page 1 of 1 Page ID #:751


                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL                               JS-6

Case No.          CV 19-6599-TJH(GJSx)                                            Date     MARCH 1, 2021


Title     Craig Cunningham v. GHS Interactive Security, LLC.,


Present: The Honorable             TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE



                  YOLANDA SKIPPER                                              NOT REPORTED
                          Deputy Clerk                                           Court Reporter


                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None Present                                         None Present



Proceedings:          IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


        Counsel are hereby notified that pursuant to the Judge's directive, the Request to dismiss cross-
        complaint [103] is hereby granted and dismissed without prejudice, pursuant to Federal Rule of Civil
        Procedure 41(a)(1)(ii) as to all claims, causes of action and parties. [JS-6]


        IT IS SO ORDERED.

        cc: all parties




        CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
